Jay M. Rosenberg
Texas Bar No. 17269450
CONLEY ROSENBERG & MENDEZ, LLP
5080 Spectrum Drive, Suite 850E
Addison, Texas 75001
jmr@crm-lawfirm.com
Phone (972) 364-9700
Fax (972) 713-6480

Attorneys for Sutton 58 Associates, LLC

                            IN THE UNITED STATES BANKRUPTCY
                            COURT FOR THE WESTERN DISTRICT
                                 OF TEXAS AUSTIN DIVISION

IN RE:                                           §            CASE NO. 20-10096
                                                 §
Joseph Beninati                                  §            CHAPTER 7
                                                 §
          Debtor.                                §

                    NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

          Please take notice that Sutton 58 Associates, LLC, Creditor in the above-captioned and

numbered case, pursuant to Bankruptcy Rule 9010, hereby requests that notice of all matters

arising in this case of which notice is sent to any creditor, party in interest, creditors’ committee

or a member of any creditors’ committee be sent to Jay M. Rosenberg, CONLEY ROSENBERG

& MENDEZ LLP, 5080 Spectrum Drive, Suite 850 E, Addison, Texas 75001, (972) 364-9700

telephone, (972) 713-6480 facsimile and email jmr@crm-lawfirm.com, in accordance with

Bankruptcy Rules 2002, 3017, and 9013 and any other Bankruptcy Rules or local rules governing

notice.

DATED:           January 28, 2020.




NOTICE OF APPEARANCE AND REQUEST FOR NOTICE                                                    Page 1
                                              Respectfully submitted,

                                              By:     _/s/ Jay M. Rosenberg _____
                                                     Jay M. Rosenberg
                                                     State Bar No. 17269450
                                                     jmr@crm-lawfirm.com
                                                     Phillip J. Conley
                                                     State Bar No. 04666200
                                                     pjc@crm-lawfirm.com

                                              CONLEY ROSENBERG & MENDEZ, LLP
                                              5080 Spectrum Drive
                                              Suite 850 E
                                              Addison, Texas 75001
                                              (972) 364-9700
                                              (972) 713-6480 (facsimile)

                                              ATTORNEYS FOR
                                              SUTTON 58 ASSOCIATES, LLC


                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on the parties entitled to receive
service through the Court's Electronic Case Filing System and via first class mail, postage
prepaid on the parties listed on the service list attached hereto on this 28th day of January, 2020.


                                                     /s/ Jay M. Rosenberg
                                                     Jay M. Rosenberg




NOTICE OF APPEARANCE AND REQUEST FOR NOTICE                                                   Page 2
Label Matrix for local noticing                      U.S. BANKRUPTCY COURT                                Ally Bank
0542-1                                               903 SAN JACINTO, SUITE 322                           P.O. Box 78234
Case 20-10096-tmd                                    AUSTIN, TX 78701-2450                                Phoenix, AZ 85062-8234
Western District of Texas
Austin
Wed Jan 22 11:54:49 CST 2020
Audi Financial Services                              Bernard D’Orazio                                     Constar Financial Services, LLC
PO Box 5215                                          Bernard D’Orazio & Associates, PC                    10400 N. 25th Avenue
Carol Stream, IL 60197-5215                          100 Lafayette Street                                 Suite 100
                                                     Suite 601                                            Phoenix, AZ 85021-1610
                                                     New York, NY 10013-4400

Daniel Lee                                           Eric Goldstein                                       Linebarger, Goggan, Blair & Sampson, LLP
57 Gingham Court                                     Shipman & Goodwin, LLP                               PO Box 01-1861
Irvine, CA 92602-1850                                One Constitution Plaza                               Miami FL 33101-1861
                                                     Hartford, CT 06103-1919


Longhorn Strategy, LLC                               Meister, Seelig & Fein LLP                           (p)MERCEDES BENZ FINANCIAL SERVICES
100 Congress Avenue                                  125 Park Ave                                         13650 HERITAGE PARKWAY
Suite 2000                                           7th Floor                                            FORT WORTH TX 76177-5323
Austin, TX 78701-2745                                New York, NY 10017-5627


Other Side Industrial, LLC                           Phillip J. Conley                                    RB Services Holdings, Inc.
100 Congress Avenue                                  Conley Rosenberg & Mendez LLP                        100 Congress Avenue
Suite 2000                                           5080 Spectrum Drive, Suite 850E                      Suite 2000
Austin, TX 78701-2745                                Addison, TX 75001-6431                               Austin, TX 78701-2745


Rhonda Beninati                                      Rhonda Beninati                                      Rhonda Beninati
101 Colorado Street                                  c/o Eric Taube                                       c/o Evan Atkinson
Apt. 3605                                            Waller Lansden Dortch & Davis, LLP                   Waller Lansden Dortch & Davis LLP
Austin, Texas 78701-4464                             100 Congress Ave., Suite 1800                        100 Congress Ave., Suite 1800
                                                     Austin, TX 78701-4042                                Austin, TX 78701-4042

SRA Associates LLC                                   Sutton 58 Associates                                 The Ashton Austin
401 Minnetonka Road                                  101 Park Avenue, Suite 2602                          101 Colorado Street
Hi Nella NJ 08083-2914                               New York, NY 10178-2697                              Austin, Texas 78701-4103



United States Trustee - AU12                         (p)VOLKSWAGEN CREDIT UNION                           Joseph Paul Beninati
United States Trustee                                1401 FRANKLIN BLVD                                   100 Congress Avenue
903 San Jacinto Blvd, Suite 230                      LIBERTYVILLE IL 60048-4460                           Suite 2000
Austin, TX 78701-2450                                                                                     Austin, TX 78701-2745


Randolph N Osherow                                   Raymond W. Battaglia
342 W Woodlawn, Suite 100                            Law Offices of Ray Battaglia, PLLC
San Antonio, TX 78212-3314                           66 Granburg Circle
                                                     San Antonio, TX 78218-3010




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
Mercedes Benz Financial Services                     VW Credit Leasing, Ltd.
PO Box 5209                                          1401 Franklin Blvd.
Carol Stream IL 60197                                Libertyville IL 60048




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Christopher Jones                                 End of Label Matrix
Address Unknown                                      Mailable recipients    25
                                                     Bypassed recipients     1
                                                     Total                  26
